



Exhibit 10.58












Take Stock in Your Future


Share in the future of Cabot Microelectronics Corporation (CMC). Enroll in the
Employee Stock Purchase Plan (ESPP) and become a shareholder in CMC! As an ESPP
participant, you are investing in the potential of the company. You have an
opportunity to purchase CMC stock at a favorable price not available to
non-employee investors. Stock ownership also entitles you to attend shareholder
meetings and vote in elections.



 
1

--------------------------------------------------------------------------------

 
 







Eligibility
 
You may elect to participate in the Plan if you are an employee of CMC and you
are regularly scheduled to work:
ῆat least 20 hours per week; and
ῆ   more than 5 months out of the year.






How the Employee Stock Purchase Plan Works
 
If you meet the above criteria, you may purchase CMC common stock via after-tax
payroll deductions. To participate, you must complete the Enrollment/Change Form
located on the CMC Intranet and return it to the Corporate Human Resources
Department or your designated HR representative during the designated enrollment
periods.  Enrollment periods take place semi-annually before the beginning of
each six-month offering period, during which you make
contributions.  Enrollments will be effective with the corresponding offering
period. For example, if you enroll on December 15, your deductions will occur
during the January 1 – June 30 offering period.  See the chart below for
applicable dates.


Enrollment Period
(When You Enroll)
Offering Period
(When You Make Contributions)
December 1 through 31
_____________ or _____________
June 1 through 30
January 1 through June 30
_____________ or _____________
July 1 through December 31





Offering Periods – The Time to Buy
Stock is purchased semi-annually at the end of each of the two offering periods.
The total amount of your ESPP payroll deductions during an offering period are
used to purchase shares of CMC common stock in your name at a discounted price
on the exercise date.  You will receive an account statement from Computershare
indicating your stock purchases following the end of each offering period.  


How to Make Changes to Your Deductions
To make changes to your contribution amount, complete the ESPP Enrollment/Change
Form and return it to the Corporate Human Resources Department or your
designated HR representative. If you are not an executive officer or have not
been identified as a “key employee” as it relates to CMC’s Insider Trading
Policy, you may change your contribution percentage at any time during the
offering period, as long as you are in compliance with the provisions of the
Policy and are not in possession of any material non public information
regarding CMC. Those who are executive officers or have been identified as “key”
employees may only make changes outside the designated blackout periods, and
after receiving pre-clearance from CMC’s General Counsel, as per the
Policy.  Changes take effect on the pay period following the processing of your
Enrollment/Change Form.






Stopping Deductions
To discontinue your contributions, complete the ESPP Notice of Withdrawal Form
and return it to the Corporate Human Resources Department or your designated HR
representative. If you have not been identified as a “key employee” as it
relates to CMC’s Insider Trading Policy, you may discontinue your contribution
percentage at any time during the offering period. Those who are executive
officers or identified as “key” employees may only make changes outside the
designated blackout periods, and after receiving pre-clearance from CMC’s
General Counsel, as per the Policy.  Changes take effect on the pay period
following the processing of your Enrollment/Change Form.  Any accumulated
deductions during that offering period may be held to purchase stock or
employees may elect to have these deductions reimbursed.  Reimbursements take
place on the pay period following processing of the employee’s Withdrawl
Form.  NOTE:  When you stop your deductions during an offering period, you may
not re-enroll until the next offering period.




Contribution Maximums
You may elect to contribute between 1-10% of your compensation*, or any whole
dollar amount that equates to from one percent (1%) through ten percent (10%) of
your compensation, up to U.S. $12,500 (or local currency equivalent) per
offering period. For each offering period, you may not purchase more than the
number of shares determined by dividing U.S. $12,500 (or the local currency
equivalent) by the fair market value of a share of common stock on the first day
of the offering period (the “enrollment date”).  During any one calendar year,
you may not purchase more than U.S. $25,000 (or the local currency equivalent)
worth of CMC common stock based on its fair market value on the applicable
enrollment dates.


*Compensation includes your straight time gross earnings, overtime pay, shift
differential, cash bonuses exclusive of relocation and sign-on bonuses, and any
salary continuation or short-term disability payments paid to you by Cabot
Microelectronics Corporation.
 
 
 
2

--------------------------------------------------------------------------------

 

 


Purchase Price
On the last day of the offering period (the “date of exercise” or “exercise
date”), the fair market value of CMC’s common stock as of such exercise date is
compared with the fair market value of the stock on the first day of the
offering period (the “enrollment date”). The price per share you pay for the
stock, called the "purchase price", is 15% less than the lower of these two
prices. You’ll always pay less than the fair market value on the lower of the
exercise date or the enrollment date, which is the closing price of the stock as
of such date, respectively.




Selling Stock  
You may sell your shares of stock at any time following the purchase date by
contacting Computershare at 1-800-633-9394, subject to CMC’s Insider Trading
Policy, pre-clearance requirements, and quarterly blackout periods for key
employees and executive officers.




Tax Obligations
U.S. Employees: You'll have taxable income in the year in which there's a
"disposition" of the purchased shares. "Disposition" generally includes any
transfer of legal title, including a transfer by sale, exchange or gift.
However, because the Plan meets all Internal Revenue Code Section 423
requirements, under current tax law, if you hold your stock for a period of one
year from the exercise date and two years from the start of the offering period
in which the shares of stock were purchased, you will receive favorable tax
treatment on that sale. For more information on taxes, please consult your
personal tax advisor.


International Employees: Tax treatment on shares varies from country to country.
For specific information on the tax treatment that applies to you, please
consult your personal tax advisor.


All Employees:  You are advised to consult with your personal tax advisor to
determine the tax implications of participation in the Plan under your personal
circumstances.




NO GUARANTEES
If you enroll in the Employee Stock Purchase Plan, you accept the risk of stock
ownership. There are no guarantees on your investment returns. There are
potential risks and gains when purchasing stock, as with any other type of
investment. Be sure to read this entire enrollment guide/prospectus and review
CMC’s annual and quarterly reports before investing.




What Happens If………
 
You Leave the Company  
If you leave CMC and the next exercise date will occur within 3 months of your
termination date, your accumulated payroll contributions will be used to
purchase CMC common stock on the first exercise date after your departure,
unless you elect to have your accumulated payroll deductions returned to you.
Any cash balance remaining after the purchase of shares will be returned to you.


If you leave CMC and the next exercise date will occur more than 3 months after
your termination date, no shares will be purchased on your behalf, and all of
your accumulated payroll deductions will be returned to you.


You Die  
Any cash balance in your account will be paid directly to your estate within 30
days of CMC receiving notification of your death.


 
Accessing Your Account
 
Once your CMC stock has been purchased, you may access your account by calling
the Computershare Customer Service Center at: 1-800-633-9394.


U.S. callers are required to enter their Social Security Number.


When accessing your account for the first time, the system will ask for the last
4 digits of your account number, which is located on your statement. Next, you
will be required to select a Personal Identification Number (PIN). Be sure to
remember your PIN, as you will need this PIN to access your account for future
transactions.


International employees are required to enter an access code, which is mailed
along with the account statement following the purchase of shares. International
employees
are also required to enter the Global Identification Number that was assigned
following enrollment in the Plan.
 
Once you reach the main menu, you may select from the following options:


§  
get account balance information

§  
get duplicate 1099-DIVs

§  
sell shares

§  
get market price quotes

§  
get Computershare’s address

§  
speak with a customer service representative



Note:  Your account with Computershare will not be activated until your first
stock purchase has been made and an account has been set up in your name. This
will take place at the end of the offering period in which you initially
enrolled.




                                                                                                                                                            
This document is not the official Plan document. The purpose of this document is
to summarize the major features of the Plan and the principal rights and
benefits available to the participating employees. In the event of any
inconsistency between this summary and the actual provisions of the Plan
document, the Plan document provisions will govern. Cabot Microelectronics
Corporation reserves all right to amend or terminate its employee benefits
plans, including the ESPP, at any time.











 
3

--------------------------------------------------------------------------------

 

Cabot Microelectronics Corporation
Employee Stock Purchase Plan
Summary and Prospectus




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.


We established the Cabot Microelectronics Corporation Employee Stock Purchase
Plan to allow our eligible employees to purchase shares of Cabot
Microelectronics Corporation common stock periodically through payroll
deductions.


The Plan is not intended to be a qualified plan under Internal Revenue Code
Section 401(a), nor is the Plan subject to the Employee Retirement Income
Securities Act of 1974.




This document is not the official Plan document.  The purpose of both parts of
this prospectus is to summarize, in question-and-answer format, the major
features of the Plan and the principal rights and obligations of
participants.  In the event of any inconsistency between this summary and the
actual provisions of the Plan, the Plan will govern.  


The date of this part of the prospectus is November 24, 2010.


Table of Contents
Some Background Information
Eligibility and Enrollment
Payroll Contributions
Stock Purchases and Sales
Account Statements
Ending Your Participation
The First Offering Period
Stockholder Rights
Plan Administration and General Plan Provisions
Employee Tax Obligations









 
4

--------------------------------------------------------------------------------

 

 
Some Background Information



 
Q:What is the purpose of the Plan?

 
A:The Plan gives eligible employees the opportunity to acquire a stock ownership
interest in Cabot Microelectronics Corporation through convenient payroll
deductions.  These deductions are applied semi-annually to the purchase of
shares of Cabot Microelectronics Corporation common stock at a discount from the
then-current market price.



 
Q:When was the Plan adopted?

 
A:The Plan was originally adopted by Cabot Microelectronics Corporation’s Board
of Directors on March 24, 2000, and offered a total of 475,000 shares (this is
referred to as the "Prior Plan"). Cabot Corporation approved the Prior Plan on
March 27, 2000 as our sole stockholder on that date. At the annual meeting of
the stockholders of Cabot Microelectronics Corporation on March 4, 2008, the
Prior Plan was amended to authorize the offering of an additional 500,000 shares
and to change the name of the Prior Plan to the Cabot Microelectronics 2007
Employee Stock Purchase Plan. The Prior Plan, as amended, is referred to
throughout this Prospectus as the "Plan."  The Plan was most recently amended
and restated January 1, 2010.



 
Eligibility and Enrollment



 
Q:Who is eligible to participate in the Plan?

 
A:You’re eligible to participate in the Plan if you’re a full-time or part-time
employee of Cabot Microelectronics Corporation, any of its international branch
locations or any designated subsidiary of CMC (this means that you are regularly
scheduled to work at least 20 hours per week and more than 5 months per year).



 
Q:Will any subsidiaries of Cabot Microelectronics Corporation participate in the
Plan?

 
A:Any subsidiary of Cabot Microelectronics Corporation that the Plan
administrator designates as eligible may participate in the Plan.  



 
Q:When may I enroll?

 
A:Eligible employees may participate in an offering period under the Plan if
they enroll in the Plan before the cutoff date for that offering period.  The
cutoff date for an offering period generally will be last business day before
the offering period begins.  You may not begin participating in an offering
period once the cutoff date for that offering period has passed.



 
Employees will be eligible to enroll at the beginning of the offering period
following their date of hire, with enrollment forms received after the
enrollment period being applied to the next offering period.



 
Q:How do I enroll?

 
A:Eligible employees who are not executive officers or have not been identified
as a “key employee” as it relates to CMC’s Insider Trading Policy may enroll in
the Plan by contacting Cabot Microelectronics Corporation’s Human Resources
department and completing the appropriate enrollment form, as long as you are in
compliance with the provisions of the Policy and are not in possession of any
material non public information regarding CMC. Those who are executive officers
or have been identified as “key” employees may only enroll outside the
designated blackout periods, and after receiving pre-clearance from CMC’s
General Counsel, as per the Policy.  



 
Payroll Contributions



 
Q:   How much of my paycheck can I contribute?

 
A:You may authorize payroll contributions to the Plan of not less than 1% and
not more than 10%, or any whole dollar amount that equates to from one percent
(1%) through ten percent (10%), of your compensation per payroll period.  Please
also note that in any offering period you may not purchase more than the number
of shares determined by dividing U.S. $12,500 (or the local currency equivalent)
by the fair market value of a share of common stock on the first day of the
offering period, also called the “enrollment date”.  During any one calendar
year, you may not purchase more than U.S. $25,000 (or the local currency
equivalent) worth of Cabot Microelectronics Corporation common stock based on
its fair market value on the applicable enrollment dates. Your compensation
includes your straight-time gross earnings, overtime pay, shift differential,
cash bonuses exclusive of relocation and sign-on bonuses, and any salary
continuation or short-term disability payments paid to you by Cabot
Microelectronics Corporation, in each case before any contributions you make to
the Cabot Microelectronics Corporation 401(k) and Savings Plan or any Plan
qualified under Internal Revenue Code Section 125 (in the U.S. only).



 
Your compensation for this purpose does not include severance payments, moving
allowances, reimbursement of expenses, any other additional compensation paid to
you during a payroll period, or any non-cash compensation.



 
Q:When do my payroll deductions begin?

 
A:Payroll deductions begin on the first payday of the offering period for which
you enroll and continue at the same rate until you change your payroll deduction
amount or stop participating in the Plan.



 
Q:Can I change my payroll deductions?

 
A:      To make changes to your contribution amount, complete the ESPP
Enrollment/Change Form and return it to the Corporate Human Resources Department
or your designated HR representative. If you are not an executive officer or
have not been identified as a “key employee” as it relates to CMC’s Insider
Trading Policy, you may change your contribution percentage at any time during
the offering period, as long as you are in compliance with the provisions of the
policy and are not in possession of any material non public information
regarding CMC. Those identified as “key” employees may only make changes outside
the designated blackout periods, and after receiving pre-clearance from CMC’s
General Counsel, as per the Policy.  Changes take effect on the pay period
following the processing of your Enrollment/Change Form.



 
Q:What happens to my payroll deductions?

 
A:Although all your payroll deductions are credited to you, we will not
establish separate accounts to hold them.  Instead, we will hold all payroll
deductions as part of our general assets and use them for any corporate
purpose.  No interest is payable under the Plan.

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
Options, Stock Purchases and Sales



 
Q:What is an “offering period”?

 
A:The Plan will have two offering periods per calendar year, each of which will
be approximately six months in duration.  The two offering periods will occur
during the following dates:



January 1st through June 30th; and
July 1st through December 31st


Each offering period will begin and end on a business day.  For example, if the
offering period ends on December 31, which falls on a Saturday in a given year,
the actual offering period would end on Friday, December 30, which is a business
day.  


 
Q:What is an “enrollment date”?

 
A:The “enrollment date” is the first day of an offering period.



 
Q:What happens on the enrollment date?

 
A:On the enrollment date, each participant in the offering period is deemed to
have been granted an option to purchase shares of Cabot Microelectronics
Corporation common stock with the participant’s accumulated payroll deductions
for the offering period, up to the Plan’s share maximums.  This option will then
be deemed exercised on the exercise date.

 
Q:What is an “exercise date”?

 
A:The “exercise date” is the last day of an offering period, when the options
granted to participants under the Plan on the preceding enrollment date are
deemed exercised and shares of Cabot Microelectronics Corporation common stock
are purchased with your accumulated payroll deductions.



 
Q:How will my accumulated payroll deductions be converted into U.S. $ for the
purchase of shares?

 
A:Shares are purchased in the open market in U.S. $ by Computershare, the Plan
administrator, transfer agent and record keeper.  For employees based outside
the U.S., payroll deductions will have to be exchanged from local currency into
U.S. $. Your contributions will be exchanged from your local currency into U.S.
$, using the average of the official exchange rates on the last day of each
month over the six-month offering period.



 
Q:When are my shares purchased?

 
A:The total amount of payroll deductions made on your behalf during the offering
period will be used to purchase full and deemed fractional shares of Cabot
Microelectronics Corporation common stock in your name at the discounted price
on the exercise date.



 
Q:What is the purchase price of common stock?  

 
A:At the end of each offering period - on or about June 30th and December 31st -
the fair market value of Cabot Microelectronics Corporation common stock on the
exercise date is compared with the fair market value of the stock on the
enrollment date.  The price per share you pay for the stock - called the
“purchase price” - is 15% less than the lower of these two prices.



 
Example:  When the share price is higher on the exercise date than on the
enrollment date:



 
Price on January 1st (enrollment date): $25

 
Price on June 30th (exercise date):$30



 
What you pay per share of Cabot Microelectronics Corporation common stock:

 
$25 less 15%, or $3.75 = $21.25 per share



 
Example:  When the share price is lower on the exercise date than on the
enrollment date:



 
Price on January 1st (enrollment date): $25

 
Price on June 30th (exercise date): $20



 
What you pay per share of Cabot Microelectronics Corporation common stock:

 
$20 less 15%, or $3 = $17 per share

 
 
 
6

--------------------------------------------------------------------------------

 

 
 
Q:If I’m based outside the U.S., what exchange rate will be used when my shares
are converted?

 
A:The exchange rate used to convert local currency into U.S.$ for the purchase
of shares will be determined by Cabot Microelectronics Corporation’s internal
Treasury department and will be the average of the official exchange rates on
the last day of each month over the six-month offering period.



 
Q:What is the purchase price of common stock and how would it be determined
outside the U.S.?  

 
A:At the end of each offering period - on or about June 30th and December 31st -
the fair market value of Cabot Microelectronics Corporation common stock on the
exercise date is compared with the fair market value of the stock on the
enrollment date.  The price per share you pay for the stock - called the
“purchase price” - is 15% less than the lower of these two prices.









Example:  When the share price is higher on the exercise date than on the
enrollment date:


 
Price on January 1st (enrollment date): 2560 Japanese Yen

 
Price on June 30th (exercise date): 3071 Japanese Yen

 
What you pay per share of Cabot Microelectronics Corporation common stock:

 
2176 Japanese Yen (15% less than 2560)



 
Example:  When the share price is lower on the exercise date than on the
enrollment date:



 
Price on January 1st (enrollment date): 2560 Japanese Yen

 
Price on June 30th (exercise date): 2048 Japanese Yen

What you pay per share of Cabot Microelectronics Corporation common stock:
1740 Japanese Yen (15% less than 2048)


 
Q:How is the fair market value of Cabot Microelectronics Corporation common
stock determined?

 
A:Our common stock is listed on the Nasdaq Global Select Market and its fair
market value on any date is the closing sales price (or the closing bid, if no
sales were reported) quoted for it on the Nasdaq system on that date, as
reported in The Wall Street Journal or another source the board of directors
deems reliable.  In the absence of an established market for the common stock,
the fair market value will be determined in good faith by the Plan
administrator.



 
Q:Are there any limitations on the number of shares I may purchase?

 
A:Yes.  The following limitations apply:



 
     •The number of shares of Cabot Microelectronics Corporation common stock
available for purchase by all Plan participants together is (i) 500,000 plus
(ii) the number of shares previously reserved for issuance but not issued under
the Plan (which was 7,222 as of September 30, 2010).  These numbers are subject
to adjustment as discussed in “What happens if there’s a change in Cabot
Microelectronics Corporation’s capital structure?” below.

 
     • In any offering period you may not purchase more than the number of
shares determined by dividing U.S. $12,500 (or the local currency equivalent) by
the fair market value of a share of common stock on the enrollment date.  

 
     • During any one calendar year, you may not purchase more than U.S. $25,000
(or the local currency equivalent) worth of Cabot Microelectronics Corporation
common stock based on its fair market value on the applicable enrollment dates.

 
     •You may not purchase shares in the Plan if you own 5% or more of the total
voting power or value of all classes of stock of Cabot Microelectronics
Corporation or any parent corporation or subsidiary corporation.

 
     • Any payroll deductions that cannot be applied to the purchase of Cabot
Microelectronics Corporation common stock because of any of the last four of
these limitations will be refunded on the exercise date without interest.



 
Q:What if there aren’t enough shares available to cover all the exercised
purchase rights on a particular exercise date?  

 
A:If the total number of shares to be issued on any particular exercise date is
greater than the maximum number of shares that may be issued under the Plan, the
Plan administrator will:

Allocate the available shares pro rata to participants in a uniform manner; and
promptly refund to participants any payroll deductions not applied to the
purchase of stock.


 
Q:When can I sell the shares I’ve purchased?

 
A:As a general rule, participants who are not executive officers or have not
been identified as a “key employee” as it relates to CMC’s Insider Trading
Policy can sell their shares at any time, as long as you are in compliance with
the provisions of the Policy and are not in possession of any material non
public information regarding CMC. Those who are executive officers or have been
identified as “key” employees may only make changes outside the designated
blackout periods, and after receiving pre-clearance from CMC’s General Counsel,
as per the Policy.  All employees must comply with CMC’s Insider Trading and
Nondisclosure Policy and applicable company procedures.



 
Q:Are there exercise transaction fees?

 
A:There is no charge for certificate issuance; however the following transaction
fees are charged by Computershare.

 
 

       Commission    Fee Type  Fee  (up to 1000)  (1000 - 5000)  5001 & above  
 Sales- Web/IVR  $ 24.95  $        0.03        Sales - Representative Assisted
 $ 39.95  $        0.07  $          0.05  $           0.03    Handling Fee  $  
5.35          Foreign Currency Check  $ 35.00          Outgoing Wire  $ 35.00  
       Stop Payment of Check  $ 25.00          Share Delivery  $ 30.00        
 Overnight Check Delivery  $ 25.00      

 
 
 
 
7

--------------------------------------------------------------------------------

 

 


 
Account Statements



 
Q:Who is the Plan’s recordkeeper?

 
A:Computershare is the Plan’s recordkeeper.  Computershare performs
recordkeeping services for a wide range of clients and is independent of Cabot
Microelectronics Corporation.  Computershare is also Cabot Microelectronics
Corporation’s “transfer agent” for all stock-related transactions.
Computershare’s address is:



 
Computershare Trust Company, N.A.

 
P. O. Box 43021

Providence RI 02940-3021
Telephone:  800-633-9394
 
E-mail:  espp@computershare.com

Internet:  http://www-us.computershare.com/employee


 
Q:Will I receive a statement indicating the amount and status of my account?

 
A:Yes.  After the exercise date for each offering period, you’ll receive a
statement indicating:

 
• Your account balance;

 
• The amount of payroll contributions you made during the offering period;

 
• The number of shares purchased in your name;

 
• The purchase price per share;

 
• The fair market value on the date of purchase; and

 
• A summary of year-to-date activity.



 
Q:Where do my shares of stock go after they’re purchased?

 
A:As soon as practicable after each exercise date, your account at Computershare
will be credited with the shares purchased on your behalf.  Stock certificates
for shares you purchase under the Plan will be issued to you if you so request,
at no cost, but you do not need a stock certificate to have full rights as a
stockholder.



 
Ending Your Participation



 
Q:If I wish to stop participating in the Plan, how do I do so?

 
A:To discontinue your participation in the Plan, complete the ESPP Notice of
Withdrawal Form and return it to the Corporate Human Resources Department or
your designated HR representative. If you are not an executive officer or have
not been identified as a “key employee” as it relates to CMC’s Insider Trading
Policy, you may discontinue your contribution percentage at any time during the
offering period. Those who are executive officers or identified as “key”
employees may only elect to discontinue outside the designated blackout periods,
and after receiving pre-clearance from CMC’s General Counsel.  Changes take
effect on the pay period following the processing of your Enrollment/Change
Form.  Any accumulated deductions during that offering period may be held to
purchase stock or employees may elect to have these deductions
reimbursed.  Reimbursements take place on the pay period following processing of
the employee’s Withdrawal Form.  NOTE:  When you stop your deductions during an
offering period, you may not re-enroll until the next offering period.



Of course, you’ll still own the stock you’ve previously purchased under the
Plan. If you stop participating in the Plan, you may re-enroll for any future
offering period in which you’re eligible to participate by completing an
Enrollment/Change Form and returning it to the Human Resources department before
the applicable cutoff date, assuming compliance with CMC’s Insider Trading
Policy (if you are an executive officer or identified as a “key employee”
pursuant to the Policy, you may only reenroll outside of the company’s quarterly
blackout periods and pursuant to the Policy, including pre-clearance
requirements).


 
Q:How do I rejoin the Plan if I stop participating in it?

 
A:Complete the appropriate form, available on the CMC Intranet, if you wish to
re-enroll.  The completed form should be returned to the Corporate Human
Resources Department or your designated HR representative by the enrollment
deadline.



 
Q:What happens if I leave Cabot Microelectronics Corporation?

 
A:  • If you leave Cabot Microelectronics Corporation and the next exercise date
will occur within 3 months of your termination date, your accumulated payroll
deductions will be used to purchase Cabot Microelectronics Corporation common
stock on the first exercise date after your departure unless you elect to have
your accumulated payroll deductions returned to you.  Any cash balance remaining
after the purchase of shares, together with cash in lieu of any deemed
fractional shares, will be returned to you.

 
• If you leave Cabot Microelectronics Corporation and the next exercise date
will occur more than 3 months after your termination date, no shares will be
purchased on your behalf, and all of your accumulated payroll deductions and
cash in lieu of deemed fractional shares will be returned to you.



 
Q:If I die, what happens to my payroll deductions?

 
A:Your accumulated payroll deductions and cash in lieu of deemed fractional
shares will be refunded to your estate in the event of your death.



 
Stockholder Rights



 
Q:When do I receive rights as a stockholder?

 
A:Once shares are purchased in your name, you’ll have all rights as a
stockholder with respect to those shares, including voting rights, even if you
don’t have physical possession of a stock certificate.



 
Q:Will fractional shares be purchased under the Plan?

 
A:Deemed fractional shares will be allocated to participants in the Plan, but
fractional shares of

 
Cabot Microelectronics Corporation common stock will never be issued under the
Plan.  Rather, deemed fractional shares purchased in one offering period will be
added to deemed fractional shares purchased in future offering periods, and then
whole shares will be issued for these deemed fractional shares.  Deemed
fractional shares will always be paid in cash.

 
 
8

--------------------------------------------------------------------------------

 

 


 
Q:Can I assign or transfer any of my Plan rights?

 
A:No.  Your rights under the Plan (including the right to purchase shares under
the Plan) cannot be assigned or transferred to anyone else, except by will or
the laws of inheritance following your death.



 
Q:Does participating in the Plan affect the terms of my employment?

 
A:Participating in the Plan doesn’t provide you with any right to any continued
employment by Cabot Microelectronics Corporation.



 
Q:What restrictions apply if I become an “affiliate” or a “Section 16
insider/executive officer”?

 
A:Only certain members of top management are “affiliates” or “Section 16
insiders/executive officers.”  Cabot Microelectronics Corporation will notify
you if you are or become an affiliate or a Section 16 insider/executive officers
and will provide you with further information on the following restrictions.



 
In general, Rule 144 of the Securities Act of 1933, as amended, and Section 16
of the Securities Exchange Act of 1934, as amended, restrict the transfer of
stock by affiliates of Cabot Microelectronics Corporation and Section 16
insiders/executive officers under certain circumstances.  If you are, or become,
an affiliate or a Section 16 insider/executive officer, you may be subject to,
among other rules, special notice and reporting requirements, time and volume
limitations with respect to the number of shares you can sell and the
short-swing profit recovery rules of Section 16.



 
Plan Administration and General Plan Provisions



 
Q:Who administers the Plan?

 
A:The Plan is administered by the Compensation Committee of the Board of
Directors.  In this capacity, the Board or the Committee is also called the
“Plan administrator.”  Committee members serve as long as the Board thinks it
appropriate and may be removed by the Board at any time.  If Rule 16b-3 of the
Securities Exchange Act of 1934, as amended, or any later provision provides
specific requirements for the administrators of Plans of this type, the Plan
will comply with those requirements. The daily administration of the Plan has
been delegated to the Human Resources Department.



 
You should address any inquiries you may have to the Human Resources Department
at Cabot Microelectronics’ Corporation headquarters in Aurora, Illinois.



 
Q:What powers does the Plan administrator have?

 
A:The Plan administrator has broad discretion to set and change the terms and
conditions of participation in the Plan and to construe and interpret the
Plan.  For example, the Plan administrator may change the length of the offering
periods, the maximum number of shares that can be purchased in any offering
period, and the discount offered under the Plan.



 
Q:What is the maximum number of shares of common stock that may be issued under
the Plan?

 
A:No more than 500,000 shares plus the number of shares previously reserved for
issuance under the Plan but not issued (7,222 as of September 30, 2010) may be
issued as part of the Plan (subject to adjustment as discussed in “What happens
if there’s a change in Cabot Microelectronics Corporation’s capital structure?”
below).  The shares may be unissued shares or reacquired shares, including
shares purchased on the open market.



 
Q:What is the maximum “lifetime” of the Plan?

 
A:The Plan will terminate when all shares available for issuance under it have
been sold, unless the board terminates the Plan earlier.



 
Q:What happens if there’s a change in Cabot Microelectronics Corporation’s
capital structure?

 
A:If there is any change in the shares of Cabot Microelectronics Corporation as
the result of a merger, consolidation, reorganization, recapitalization,
declaration of stock dividends, stock split-up, combination of shares, exchange
of shares, change in corporate structure or similar event, the Committee may
make appropriate adjustments to the class and number of shares the Plan can
issue, the class and number of shares each Plan participant can purchase and the
class and number of shares and the price per share under each outstanding
purchase right.  These adjustments are intended to prevent any dilution or
enlargement of the rights and benefits of Plan participants.  The Committee’s
determinations on these matters are binding and conclusive.



 
Q:What happens if there is a change in control of Cabot Microelectronics
Corporation?

 
A:If there is a change in control of Cabot Microelectronics Corporation, the
offering period in which the change in control will occur will accelerate to the
last U.S. deduction date before the date of the change in control.  That last
payday will then become the exercise date for that offering period.  



 
Q:Can the Plan be amended?

 
A:The Board may amend or suspend the Plan at any time.  However, no such action
may, without stockholder approval:



 
• Increase the number of shares that may be issued under the Plan;

 
• Change the employees who are eligible to participate in the Plan; or

 
• Make any other change that in the Board’s determination requires stockholder
approval under applicable law or regulatory standards.



 
Q:When can Cabot Microelectronics Corporation terminate the Plan?

 
A:The Board may terminate the Plan at any time.  If it does, the Plan will
terminate in its entirety, and no further purchase rights will be granted or
exercised and no further payroll deductions will be collected.



 
Q:What else do I need to know?

 
A:Cabot Microelectronics Corporation is a corporation organized and existing
under the laws of the State of Delaware and currently maintains its principal
executive offices at 870 N. Commons Drive, Aurora, Illinois 60504.  You may
contact Cabot Microelectronics Corporation at this address or at the telephone
number provided below for further information concerning the Plan and its
administration.

 
 
 
9

--------------------------------------------------------------------------------

 

 
Copies of documents delivered to Cabot Microelectronics Corporation’s
shareholders, including Cabot Microelectronics Corporation’s Annual Report, will
be provided to each Plan participant without charge upon request to the Plan
administrator at the following address:


Human Resources Department - ESPP
Cabot Microelectronics Corporation
870 Commons Drive
Aurora, IL  60504
Telephone:  (800) 811-2756


In addition, the SEC allows us to incorporate documents by reference into this
prospectus, and we are doing so with respect to the following documents:


(a)  Our Annual Report on Form 10-K for the fiscal year ended September 30, 2010
filed with the SEC (File No. 000- 30205) on November 23, 2010, which includes
our audited financial statements for the fiscal year ended September 30, 2010;
and


(b)  Our Registration Statement on Form 8-A filed with the SEC on April 3, 2000,
which describes the terms of the Common Stock (File No. 000-30205).


In addition, we are incorporating into this prospectus by reference all
documents that we file after the date of this prospectus pursuant to Sections
13(a), 13(c), 14, and 15(d) of the Securities Exchange Act of 1934, as amended,
and prior to the filing of a post-effective amendment which indicates that all
securities offered hereby have been sold or which deregisters all securities
then remaining unsold.  These incorporated documents will be deemed to be
incorporated in this prospectus by reference and to be a part of this prospectus
from the date of their filing.  Any statement contained in this prospectus or in
one of the incorporated documents will be deemed to be modified or superseded
for purposes of this prospectus to the extent that a statement contained in this
prospectus or in any other subsequently filed incorporated document modifies or
supersedes that statement.  Any statement that is modified or superseded in this
manner will not be deemed, except as so modified or superseded, to constitute a
part of this prospectus. We will provide you with a copy of any of these
documents without charge upon your request to our Human Resources Department.








Employee Tax Obligations


CMC understands that every employee’s financial circumstances are different.  As
such, we recommend that you consult your personal tax/financial advisor for
answers to your specific financial planning and tax questions.

 
 
10